—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered November 27, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms, of 4xh to 9 years, unanimously affirmed.
The claim that the court erred by requesting that defendant’s family leave the courtroom during the first round of voir dire because there was insufficient seating available to accommodate them along with the jurors is unpreserved since defendant failed to raise it in a timely manner (People v Hughes, 240 AD2d 156; People v Brown, 188 AD2d 540, lv denied 81 NY2d 882). In any event, were we to review it, we would find defendant’s claim to be without merit. The trial court’s decision to temporarily limit access to the courtroom under the circumstances was a proper act of the court’s “discretion * * * to monitor admittance to the courtroom * * * in order to prevent overcrowding, to accommodate limited seating capacity * * * and generally to preserve order and decorum in the courtroom” (People v Colon, 71 NY2d 410, 416, cert denied 487 US 1239; see also, People v Hughes, supra). We have considered defendant’s other arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.